IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 26, 2008
                                No. 07-11147
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

KRISTINA MARIE SHEPPARD

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 2:07-CR-80-ALL


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Kristina Marie Sheppard was convicted of one count
of making false statements in violation of 18 U.S.C. § 1001 and was sentenced
to serve 16 months in prison. Sheppard appeals her sentence. Under the
discretionary sentencing system established by United States v. Booker, 543 U.S.
220 (2005), district courts retain the duty to calculate properly and consider the
applicable sentencing range under the Sentencing Guidelines, along with the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-11147

sentencing factors set forth in 18 U.S.C. § 3553(a), when fashioning a sentence.
United States v. Mares, 402 F.3d 511, 518-19 (5th Cir. 2005). When we review
a sentence, we typically consider whether the district court committed
significant procedural error at sentencing and, if not, whether the sentence
imposed is substantively reasonable. See Gall v. United States, 128 S. Ct. 586,
594, 597 (2007). Further, the district court’s sentencing decision is ultimately
reviewed for an abuse of discretion. Id. at 594.
      Sheppard argues that the district court erred by adjusting her offense level
pursuant to U.S.S.G. § 3A1.2 based on its determination that Officer Kernell was
an official victim of the offense. Our examination of the record reveals no
significant procedural error and nothing unreasonable in Sheppard’s sentence.
Accordingly, the judgment of the district court is
AFFIRMED.




                                        2